PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/010,365
Filing Date: 15 Jun 2018
Appellant(s): Ubiquitous Energy, Inc.



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/24/2022.

Every ground of rejection set forth in the Office action dated 8/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-7, 13, 21-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Pena (US Pub No. 2014/0318609) in view of Jakubikova (J. Phys. Chem. A 2011, 115, 9265-9272), Campillo (ChemPhysChem 2013, 14, 915 – 922) and Tu (Proc. SPIE 4085, Fifth International Symposium on Optical Storage (ISOS 2000))
Regarding Claim 1, Pena et al. teaches visibly transparent photovoltaic device [Fig. 1, 0020-0026] comprising:
a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020];
a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent electrode [2, Fig. 1, 0021];
a first visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025], 
a second visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025] and in direct contact with the first visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers], wherein the second visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] comprises a second photoactive compound [0023] and wherein the first and second visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
Modified Pena et al. is silent on the first photoactive compound having a structure according to formula XXIII.
Campillo et al. teaches a SubPc which has a Boron or Aluminum center [Abstract], where the absorption of spectra of the molecules are tuned based on the center molecular providing promising photochemical properties [Abstract]
Tu et al. teaches a conventional use of SubPc which can be used in a variety of applications such as photovoltaics, where peripheral substituents provide improved solubility in common organic solvents [Abstract, and middle of page 176]. SubPc derivatives such as “C” in figure 1 provide improved solubility in common organic solvents [page 177, top of page]	
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first visibly transparent active layer of Pena et al. with the SubPc of Campillo et al. as it is merely the selection of conventional SubPc derivatives with promising photochemical properties in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Since modified Pena et al. teaches a device with a SubPc compound and the formation of the active layer from a solution [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the SubPc of modified Pena et al. with the functional groups as shown in the in figure 1 (compound of C) of Tu et al. in order to provide a SubPc with improved solubility in common organic solvents [page 177, top of page]
Jakubikova et al. teaches a naphthalocyanine compound which provides strong absorption in the infrared region making them ideal for solar cells [Abstract]. The compounds disclosed are ideal for a transparent solar cell [page 9271, bottom left in first column to top right in second column]
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tin naphthalocyanine of Jakubikova et al. as the second photoactive compound of modified Pena et al. as it is merely the selection of a known photoactive materials that extend in the infrared region for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of  “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength is greater than the second maximum visible absorption strength.”  
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 2, within the combination above, modified Pena et al. teaches wherein the second visibly transparent photoactive layer comprises a second phthalocyanine-based material [See rejection above].
Regarding Claim 4, within the combination above, Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, within the combination above, Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material” 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 6, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [Fig. 1, 0020-0026]
Regarding Claim 7, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [Fig. 1, 0023]
Regarding Claim 21, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound is visibly transparent.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 22, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second photoactive compound is visibly transparent.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 24, within the combination above, modified Pena et al. teaches comprising:
a first buffer layer [3, Fig. 1, 0022]  in direct contact with the first visibly transparent active layer [4, Fig. 1, 0023]; or
a second buffer layer [5, Fig. 2, 0024] in direct contact with the second visibly transparent active layer [4, Fig. 1, 0023]].
Regarding Claim 25, within the combination above, modified Pena et al. teaches wherein the first buffer layer [3, Fig. 1, 0022] comprises an electron transport layer or wherein the second buffer layer comprises a hole transport layer [5, Fig. 2, 0024].
Regarding claim 26, within the combination above, modified Pena et al. teaches wherein the first buffer layer is between the first visibly transparent active layer and the first transparent electrode, or wherein the second buffer layer is between the second visibly transparent active layer and the second transparent electrode [Fig. 1, 0020-0026]
Regarding Claim 27, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared light by the first photoactive compound drives formation and separation of electron-hole pairs.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 28, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared or ultraviolet light by the second photoactive compound drives formation and separation of electron-hole pairs.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 29, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer have a thickness of 40 nm to 500 nm [0023] meeting overlapping the claimed range of 1 nm to 300 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 32, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second visibly transparent active layer exhibits the second maximum absorption strength in the near-infrared.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Claim 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Jakubikova (J. Phys. Chem. A 2011, 115, 9265-9272), Campillo (ChemPhysChem 2013, 14, 915 – 922) and Tu (Proc. SPIE 4085, Fifth International Symposium on Optical Storage (ISOS 2000)) as applied above in addressing claim 1, in further view of Pfeiffer (US Pub No. 2013/0104968)
Regarding Claim 3, within the combination modified Pena et al. is silent on the second transparent photoactive layer comprises a naphthalenetetracarboxylic diimide
Pfeiffer et al. teaches on wherein the second visibly transparent photoactive layer comprises a naphthalenetetracarboxylic diimide [0147].
Since Pena et al. is open to variety of materials for the second visibly transparent photoactive layer [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second visibly transparent photoactive layer with the naphthalenetetracarboxylic diimide of Pfeiffer et al. as it is merely the selection of a conventional photoactive organic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 23, within the combination above, modified Pena et al. is silent on have a visible transmission greater than 30% [0150].
Pfeiffer et al. teaches a solar cell with a visible transmission of 10 to 80% overlapping the limitation of greater than 30 [0150].
Since Pena et al. teaches the transmission of the device can be modified [0033], and tune the device color perception to an observer [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the transparency of modified Pena et al. to the range as disclosed by Pfeiffer et al. as it merely a convention manner for tuning a device color perception in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Jakubikova (J. Phys. Chem. A 2011, 115, 9265-9272), Campillo (ChemPhysChem 2013, 14, 915 – 922) and Tu (Proc. SPIE 4085, Fifth International Symposium on Optical Storage (ISOS 2000)) as applied above in addressing claim 1, in further view of Yang (Chemical Physics Letters 511 (2011) 51–56)
Regarding Claim 13, within the combination above, modified Pena et al. is silent on the metals listed in the claim
Yang et al teaches a SubPc which comprises AlCl [page 54, table 1, bottom right of page].
Since modified Pena et al. teaches the use of SubPc compounds, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the SubPc of modified Pena et al. with the SubPc of Yang et al. as it is merely the selection of a conventional SubPc photosensitizer in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
(2) Response to Argument
Regarding section A, applicant argues Pena et al. does not discloses a first photoactive compound having the formula specified in claim 1 and exhibiting stronger near infrared absorption than visible absorption.
Examiner notes Pena et al. was not relied upon for the teaching of the first photoactive compound having the formula specified in claim 1. Examiner stated in the office action filed on 8/19/2021, that Pena et al. is silent on the first photoactive compound having a structure according to formula XXIII.
Pena et al. teaches a variety of materials for the active layer and the language in para. 23 is not limited to the examples given in para. 23 does not specify a specific example. The active layer is formed by a blend of components, in the form of a solution.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Applicant also describes Pena et al. as a semitransparent photoconversion device.
In the specification of the instant application filed on 6/15/2018, applicant teaches in para. 16 ln 9, visibly transparent to have absorption in the visible band of 0% to 70%,  and in para. 16 ln 13, visibly transparent materials may transmit 30%-100% of incident visible light, and para. 16 ln 19-22 teaches visibility transparent material are generally considered partially see-through.
The term “partially see-though” can be interpreted as being semitransparent and would meet the limitation of visibly transparent according to the definition by the applicant.
Pena et al. teaches in figure 4 [0030], an absorption of a visible band which shows the amount to be less than 70% indicating the cell of Pena et al. would meet the limitation of visibly transparent according to the definition by the applicant.
Regarding section B, applicant argues Jakubikova eta l. does not disclosed the use of a first photoactive compound having the formula specified in claim 1. Applicant also argues the compound of Jakubikova et al. does not disclose a compound of XXIII.
Examiner notes the Jakubikova et al. reference is relied upon for the second photoactive compound in the rejection, and not the first photoactive compound.
Furthermore, the formula XXIII was not taught by Jakubikova et al., the reference used to teach the formula XXIII was Campillo et al. and Tu et al., which corresponded to the first photoactive compound.
Regarding Section C, applicant argues Campillo et al. does not disclose the use of a first photoactive compound having the formula specified in claim 1, and the compound does not exhibit stronger near infrared absorption than visible absorption.
Examiner notes the formula XXIII was taught by the combination of Campillo et al. and Tu et al., the applicant argues specifically about the properties about the specific compound in Campillo et al. and not from the combination of Camilllo et al.  and Tu et al. 
Regarding Section D, applicant argues Tu et al. does not disclose the use of a first photoactive compound having the formula specified in claim 1, and the compound does not exhibit stronger near infrared absorption than visible absorption.
Examiner notes the formula XXIII was taught by the combination of Campillo et al. and Tu et al., the applicant argues specifically about the properties about the specific compound in Tu et al. and not from the combination of Camilllo et al.  and Tu et al.
Regarding Section E, Applicant argues the combination of Pena et al., Campillo et al., and Tu et al.
 Examiner notes Pena et al. teaches a variety of materials for the active layer and the language in para. 23 is not limited to the examples given. para. 23 does not specify a specific example. The active layer is formed by a blend of components, in the form of a solution.
The SubPc compound of Campillo et al. is applied to the first photoactive layer of Pena et al. and the teaching of Tu et al. is applied to the SubPc compound utilized by Campillo et al., 
Campillo et al. teaches new organic compounds for use in photovoltaic devices such as donor-acceptor building blocks for photovoltaic devices, and also teaches SubPc comprising metal centers such as Al have promising photochemical properties [page 915, see abstract, and also see top/middle left of page],
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first visibly transparent active layer of Pena et al. with the SubPc of Campillo et al. as it is merely the selection of conventional SubPc derivatives with promising photochemical properties in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Tu et al. teaches a conventional use of SubPc which can be used in a variety of applications such as photovoltaics, where peripheral substituents provide improved solubility in common organic solvents [Abstract, and middle of page 176]. Tu et al. does acknowledge the nature of peripheral substituents in photovoltaic applications [page 176, first 4 lines of introduction]. SubPc derivatives such as “C” in figure 1 provide improved solubility in common organic solvents [page 177, top of page].
Pena et al. teaches an photoactive layer as a blend of components, in the form of a solution, and Tu et al teaches a SubPc type compound can have improved solubility as a result of the peripheral substituents as shown in figure 1 of Tu et al. (see example “C” in figure 1).
Since modified Pena et al. teaches a device with a SubPc compound and the formation of the active layer from a solution [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the SubPc of modified Pena et al. with the functional groups as shown in the in figure 1 (compound of C) of Tu et al. in order to provide a SubPc with improved solubility in common organic solvents [page 177, top of page].
Applicant also describes Pena et al. as a semitransparent photoconversion device.
In the specification of the instant application filed on 6/15/2018, applicant teaches in para. 16 ln 9, visibly transparent to have absorption in the visible band of 0% to 70%,  and in para. 16 ln 13, visibly transparent materials may transmit 30%-100% of incident visible light, and para. 16 ln 19-22 teaches visibility transparent material are generally considered partially see-through.
The term “partially see-though” can be interpreted as being semitransparent and would meet the limitation of visibly transparent according to the definition by the applicant.
Pena et al. teaches in figure 4 [0030], an absorption of a visible band which shows the amount to be less than 70% indicating the cell of Pena et al. would also meet the limitation of visibly transparent according to the definition by the applicant.
Applicant argues the compound of Campillo et al. and the compound of Tu et al. would result in a compound that is not visibly transparent.
Examiner notes the formula XXIII was taught by the combination of Campillo et al. and Tu et al., the applicant argues specifically about the properties about the specific compound in Tu et al. and the properties about the specific compound of Campillo et al.
The combination of Pena et al., Campillo et al. and Tu et al. results in a compound which meets the limitations of formula XXIII.
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of  “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength is greater than the second maximum visible absorption strength.”  
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL Y SUN/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        
Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726                              
                                                                                                                                                                          /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.